DETAILED ACTION
This action is responsive to the request for continued examination filed 6/6/2022.
Claims 1-5, 7-12, 16-18 and 21-24 are pending. Claims 1-4, 7, 10-12, 16-18, 23 and 24 are currently amended, and Claims 6 and 13 are canceled.
All prior rejections under 35 U.S.C. §§ 102-103 are withdrawn as necessitated by amendment.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-5, 7-12, 16-18 and 21-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weissman, et al., U.S. PGPUB No. 2008/0010243 (“Weissman”), in view of Gardner, U.S. Patent No. 6,058,391 (“Gardner”), and in view of Yan, U.S. PGPUB No. 2006/09236408 (“Yan”).
Weissman teaches a system and method for providing data to users. With regard to Claim 1, Weissman teaches a method, comprising:
receiving, at a first user interface, a selection of an entity accessible via an application associated with a tenant ([0101] describes that a management console provides over-the-air administrative capabilities, including on-the-fly customization and configuration of application capabilities before and after deployment. Fig. 2 shows a multi-tenant system accessible through UI 30, and Fig. 7 shows workspace console 740 as a user interface displayed on a monitor);
causing display of a second user interface for configuring a view for a mobile device that is associated with the tenant of a multi-tenant service, the view corresponding to the entity that is accessible by the mobile device, and wherein the view includes a set of displayable components associated with the entity ([0100]-[0101] describe a customization console, which enables building and customization of mobilized enterprise applications. [0109] describes that the console allows the administrator to modify what a mobile user is going to see. [0035] describes users accessing a multi-tenant, on-demand service); 
receiving, from the second user interface, a second input indicating that a component of the set of displayable components is to be hidden in the view corresponding to the entity when viewed by the mobile device ([0100] describes that the customization creates mobile profiles for the enterprise application, with user parameter sets. [0109] describes that a profile for a mobile user can be configured by an administrator to selectively hide tabs representing objects in the interface); and 
causing, based at least in part on a determination that an application associated with the tenant is being executed by the mobile device, display of the view at the mobile device, the view hiding the component ([0109] describes that what a user sees is changed by the administrator, such as by hiding tabs).
Gardner, in view of Yan teaches receiving, at the first user interface based at least in part on receiving the selection of the entity, a first input to enable the entity for access by a mobile device, and causing, based at least in part on receiving the first input to enable the entity for access by the mobile device, display of a second user interface for configuring a view corresponding to the entity that is accessible by the mobile device in accordance with the first input. 
Gardner teaches at Col. 11, line 35 – Col. 12, line 31 that an administrator uses a utility to create a view for a group, where the administrator first defines a group which will have access to the view. Subsequently, a view information form for adding database objects to the view is displayed, through which the administrator can select fields to include in the created view. Col. 5, lines 41-45 describe that administrators are also able to modify existing views, suggesting a user can invoke the view definition interfaces through selecting an existing view for modification. Yan teaches at [0032] that an administrator, through a user interface, can modify access to each of a plurality of resources at the server to each of a plurality of devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gardner with Yan. Yan teaches the provisioning of server resources at the individual device level. One of skill in the art would seek to modify Gardner to define view access at the individual device level, as doing so improves user experience by allowing more granular control over access to resources. Yan describes at [0056] that an administrator can use this to provision resources properly for security purposes.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to then combine Gardner and Yan with Weissman. The background of Gardner states that a flexible application through which an administrator can create custom designed views of data is beneficial. Therefore, one of skill in the art would seek to combine elements of Gardner and Yan with Weissman, in order to improve Weissman by making a more flexible design tool for creating data views for groups of users with the additional granularity of control described in Yan of granting access at the individual device level.
Claim 10 is an apparatus which carries out the method of Claim 1, and is similarly rejected. Claim 16 is a medium storing code which carries out the method of Claim 1, and is likewise rejected.
With regard to Claim 2, Weissman teaches that the first user interface and the second user interface correspond to an administrator user interface. [0101]-[0102] describe a console administrator using the management console.
Claim 11 is an apparatus which carries out the method of Claim 2, and is similarly rejected. Claim 17 is a medium storing code which carries out the method of Claim 2, and is likewise rejected.
With regard to Claim 3, Weissman teaches receiving the second input that disables the component of the set of displayable components from the view corresponding to the entity. [0100]-[0101] describes a console through which inputs are received.
Claim 12 is an apparatus which carries out the method of Claim 3, and is similarly rejected. Claim 18 is a medium storing code which carries out the method of Claim 3, and is likewise rejected.
With regard to Claim 4, Weissman teaches receiving the second input that specifies that the component is to be hidden from the view corresponding to the entity. [0100]-[0101] describes a console used to customize mobile applications.
With regard to Claim 5, Weissman teaches that the set of displayable components include one or more fields, one or more values, or a combination thereof. [0077] describes that mobile profile rules can mobile application rules can include a set of data or field tasks relevant to the user.
With regard to Claim 7, Weissman teaches receiving, at the first user interface or the second user interface, an indication that the view is to be used for a first set of mobile devices including the mobile device and an indication that a second view is to be used for a second set of mobile devices. [0077] describes that application specific rules can be created for a specific mobile user, as well as for groups of users.
With regard to Claim 8, Weissman teaches providing, to the mobile device, the application that is associated with the tenant, and is different from one or more applications associated with different tenants of the multi-tenant service; and receiving a request from the mobile device and for the entity as a result of the application being executed on the mobile device, wherein the view is selected for the entity based at least in part on receiving the request. [0122] describes that users are associated with an application through a console. [0124] describes that the mobile device downloads a smart loader, which discovers information about the device, and loads the specific data for executing on the mobile device. [0035] describes that users access data from a multi-tenant system.
With regard to Claim 9, Weissman teaches transmitting, to the mobile device, at least one instruction for defining the view of the entity at the mobile device. [0124] describes the downloader connecting to load the specific files for the mobile platform of the accessing device.
With regard to Claim 21, Weissman teaches that the component of the set of displayable components is available in the view for the mobile device as a default property. [0109] describes that a wireless profile can be set to hide elements which are displayed for desktop users.
With regard to Claim 22, Weissman teaches that the mobile device is a phone or a tablet. [0041] describes that user systems can be PDAs or cell phones.
With regard to Claim 23, Weissman teaches that receiving the second input indicating that the component is to be hidden comprises: receiving the second input that indicates that the component is unavailable for the view. [0109] describes that elements can be hidden in a view, as specified by a console administrator.
With regard to Claim 24, Gardner teaches wherein the entity is selected from a plurality of entities, and each entity of the plurality of entities corresponds to a respective database table. Col. 10, lines 51-58 describes that a database table stores the group ID information, and which views each group has access to. Col. 7, lines 29-44 describe that the administrator creates views, and uses a GUI to later select and retrieve views that are stored. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine Gardner and Yan with Weissman. The background of Gardner states that a flexible application through which an administrator can create custom designed views of data is beneficial. Therefore, one of skill in the art would seek to combine elements of Gardner and Yan with Weissman, in order to improve Weissman by making a more flexible design tool for creating data views for groups of users with the additional granularity of control described in Yan of granting access at the individual device level.

Response to Arguments
Applicant’s arguments have been considered, but are moot in light of the newly cited Yan reference, as the reference cures any deficiencies with regard to the previously cited references in teaching or suggesting the elements of the claims, particularly elements directed toward enabling an entity for access by a mobile device and configuring a view therefor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

8/24/2022